Citation Nr: 9928700	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity disability.

2.  Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1961 to January 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim for 
service connection for right foot neuropathy.  In that same 
decision, the RO also granted the appellant's claim for 
service connection for bilateral hearing loss disability, and 
assigned a noncompensable disability evaluation.  In February 
1999, the Board rephrased the service connection claim as 
service connection for right lower extremity disability, and 
remanded both issues in order to accommodate the appellant's 
request for a hearing before a member of the Travel Board.

In a letter dated in August 1999, the appellant was notified 
at his current address that he was scheduled for a September 
13, 1999 hearing before a Member of the Board in Atlanta, 
Georgia.  He failed to report to the hearing.  He has not 
requested a postponement, provided good cause for his failure 
to appear, and he has not requested a new hearing.  As such, 
the Board has proceeded with his appeal as if his request for 
a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
appellant has a current disability of the right lower 
extremity.

2.  The claim for service connection for right lower 
extremity disability is not plausible.

3.  The appellant's hearing loss disability is manifested by 
puretone threshold averages of 45 decibels in each ear.


CONCLUSIONS OF LAW

1.  The claim for service connection for right lower 
extremity disability is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an increased (compensable) initial 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-25210 
(May 11, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for right lower extremity disability

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that he has a right lower extremity 
disability, claimed as right leg neuropathy manifested by 
muscle atrophy from the knee to ankle with an inability to 
flex the right foot, which was incurred, or first manifested, 
in service.  The only evidence of record offered in support 
of his claim consists of his service medical records, which 
includes his January 1982 retirement examination, and a 
billing statement from Atlanta Neurological Clinic, P.C., 
showing services rendered in April 1982.

Service medical records up to the point of the appellant's 
January 1982 retirement examination are negative for 
complaint, treatment, manifestation or diagnosis of right 
lower extremity disability.  However, on his retirement 
examination, he did report a history of "foot trouble," and 
indicated to the examining physician that he could not "flex 
[his] right foot for [the] past 10 years."  Physical 
examination revealed that he could not flex his right foot, 
and noted "never seen by m.d. for this problem ...referring 
tomorrow."  He was assigned a medical profile (PULHES) 
indicative of a lower extremity disability which met 
procurement standards, but may cause some limitation on 
initial military occupational specialty classification and 
assignment.

The billing statement from Atlanta Neurological Clinic, P.C., 
revealed that the appellant underwent electromyogram and 
nerve conduction testing in April 1982.  The diagnostic 
reason for this testing is not indicated, and the diagnosis 
is illegible.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
detailed below, the appellant fails to present any competent 
medical evidence that current disability exists with respect 
to his right lower extremity.

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  His separation examination, dated in 
January 1982, does note inflexibility of the right foot, but 
a diagnosis was deferred.  The preceeding service medical 
records, however, are negative for complaint, treatment, 
manifestation or diagnosis of right lower extremity 
disability.  Post- service, he did undergo myelogram and 
nerve conduction studies in April 1982, but the diagnosis, if 
any, is illegible.  Beyond this sparse record, there is 
simply no competent evidence of record of a current 
disability.  That is, it is not shown that the inflexibility 
of the right foot noted at his time of separation from 
service was a manifestation of a chronic right lower 
extremity disability.  The claim, accordingly, is not well 
grounded and must be denied.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992) (proof of a present disability required 
for a valid claim).  See also Edenfield v. Brown, 8 Vet.App. 
384 (1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

In so concluding, the Board has presumed the truthfulness of 
the appellant's assertions describing the signs and symptoms 
of his claimed right lower extremity disability, as required 
by King v. Brown, 5 Vet.App. 19, 21 (1993).  In fact, his 
complaint of right foot inflexibility was noted on his 
retirement examination report.  However, his lay assertions 
that he currently suffers from right lower extremity 
disability are insufficient to well ground his claim because 
he does not have the medical training or expertise to make a 
diagnosis.  Grottveit, 5 Vet.App. at 93.  As such, his claim 
must fail for lack of competent evidence of a current 
disability.

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In a letter dated in September 
1997, the RO specifically advised the appellant to submit 
medical records of treatment for his claimed right lower 
extremity disability since his separation from service.  In 
an effort to assist the appellant, the RO enclosed VA Forms 
21-4142, entitled "Authorization for Release of 
Information," by which the RO could directly request medical 
records from the appellant's private medical providers of 
care.  The appellant has not responded to the RO's request.

In the September 1997 letter, the RO also advised the 
appellant that VA examination was necessary in order to 
evaluate his claim, and he was requested to advise the RO as 
to his willingness to report for such examination.  He failed 
to do so.  In this respect, he also failed to report for VA 
examination scheduled in October 1993 despite the RO's 
advisement that his failure to report might result in a 
disallowance of his claim.  No good cause for missing VA 
examination has been shown and his claim, by necessity, has 
been rated on the evidence of record.  38 C.F.R. § 3.655 
(1998).  The Board discerns no additional sources of relevant 
information which may be obtainable concerning the present 
claims and, accordingly, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

II.  Increased rating for bilateral hearing loss

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating for his bilateral hearing loss 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
631 (1992).  He failed to report for VA examination scheduled 
in October 1993 despite the RO's advisement that his failure 
to report might result in a disallowance of his claim.  No 
good cause for missing VA examination has been shown and his 
initial increased rating claim has also been rated on the 
evidence of record.  38 C.F.R. § 3.655 (1998).

As stated above, the appellant was granted service connection 
for bilateral hearing loss disability in September 1994.  The 
only pertinent medical evidence concerning the claim on 
appeal consists of the appellant's audiological examination 
conducted at the time of his separation from service in 1982.  
At that time, his right ear hearing loss was manifested by 
average pure tone thresholds of 5, 15, 80, and 80 decibels at 
1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear 
hearing loss was manifested by average pure tone thresholds 
of 5, 25, 75, and 75 decibels at 1000, 2000, 3000 and 4000 
Hertz, respectively.  Speech discrimination testing was not 
performed.  His previous audiometric testing showed better 
hearing bilaterally.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The determination 
of whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a hearing disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  During the pendency of this claim, the 
regulations pertaining to evaluations for hearing loss 
disability changed.  See 64 Fed.Reg. 25202-25210 (May 11, 
1999).  The Board has reviewed the changes and finds that 
these changes have no bearing on the case at hand; therefore, 
a remand is unnecessary in order for the RO to consider the 
new regulations.  See Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination.  38 C.F.R. § 4.85 (1998).  Under the 
schedular criteria, assignment of a disability rating for a 
hearing disability is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule, as provided in Tables VI and VIA.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  As 
stated above, speech discrimination scores are not available.  
Therefore, the Board must resort to assigning numeric 
designations based only on puretone threshold averages 
pursuant to Table VIA.

Puretone threshold averages are derived by dividing the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
by four.  38 C.F.R. § 4.85(d) (1998).  The January 1982 
audiological evaluation shows that the appellant's bilateral 
hearing loss was manifested by pure tone threshold averages 
of 45 decibels for the right ear and 45 decibels for the left 
ear.  Under the criteria set forth in Table VIA, the numeric 
designation assigned for both ears is II.  These numeric 
designations correspond with a rating of 0 percent pursuant 
to Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VIA (1998).  

In view of the foregoing, therefore, the Board must conclude 
that, at any time since the effective date of service 
connection for bilateral hearing loss, the preponderance of 
the evidence has been against a compensable disability 
evaluation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 
(1998); Fenderson v. West, 12 Vet.App. 119 (1999) (separate 
or "staged" ratings must be assigned in initial rating 
claims where the evidence shows varying levels of disability 
for separate periods of time).  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998).


ORDER

Service connection for right lower extremity disability is 
denied.

An increased (compensable) initial rating for bilateral 
hearing loss is denied.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

